 MERIDIAN PLASTICS,INC.203employees with a substantial interest in the wages, hours, andconditions of employment in the unit.The Employer excepted to this recommendation, contending,in effect, that these employees are ineligible to vote in theelection because they do not have a substantial"interest inthe Employer's operation." We find no merit in these excep-tions.Like the Regional Director, we find that the test ofeligibility to vote in an election is whether the employees inquestion are regular part-time employees with a substantialinterest in the wages, hours, and conditions of employment inthe unit. We are satisfied that this test has been met in thiscase. Accordingly, we adopt the recommendations of the Re-gionalDirector to overrule the challenges to the ballots ofTruelson, Cooper, and Katz.4Inasmuch as the ballots of Truelson, Cooper, and Katz maybe determinative of the results of the election, we shall directthat they be opened and counted.[The Board directed that the Regional Director for the Twenty-firstRegion shall, pursuant to the Rules and Regulationsof the Board, within ten (10) days from the date of this Direc-tion,open and count the ballots of H. V. Truelson, R. V.Cooper, and M. Katz and serve upontheparties a supplementaltally of ballots.]Member Beeson took no part in the consideration of the aboveSupplemental Decision and Direction.4Cutter Laboratories.98 NLRB 414; Van Schaak Co., 95 NLRB 1028; Worden-Allen Co.,99 NLRB410; and EveningNews Publishing Co., 93 NLRB 1355.MERIDIAN PLASTICS,INC., PetitionerandUNITED STEEL-WORKERS OF AMERICA, CIO.iCase No.8-RM-100. April9, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul Weingarten,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.2'Appearing on behalf of its Local 4607; the Local's collective-bargaining contract with theEmployer expired on October 15, 1953.2 The hearing officer referred to the Board the Union's motion to stay the hearing in thiscase based upon the pendency before the Board of charges in two unfair labor practiceproceedings involving the Employer and the Union. Subsequent to the hearing, the Union,in its brief, requested that further proceedings herein be stayed pending final dispositionof the said unfair labor practice charges. The Board's records show that at the time ofthe hearing the Regional Director had dismissed both of the charges and that the General108 NLRB No. 47. 204DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds:1.The Union contends, contrary to the Employer, that theEmployer has not established that its business operationswarrant assertion of the Board's jurisdiction in this proceed-ing.At the hearing herein, the Employer's president, J. E.Wolfe, testified that the Company annually makes sales out-side the State of Ohio in excess of $375,000. Upon cross-examination by the Union, Wolfe testified more specificallythat its out-of-State sales for each month in 1953 were inexcess of $40,000. The Union then requested Wolfe to revealthe Company's precise monthly and annual out-of-State salesin 1953, whereupon Wolfe repeated the figures,"in excess of$40,000." Thereafter the hearing officer granted the Union'srequest for a subpena duces tecum which sought,among otherthings, production of the Company's records disclosing itssales and production figures for 1953. The Employer movedtoquash the portions of the subpena seeking the sales andproduction information, and the hearing officer granted themotion. The hearing officer then denied the Union's motionto strike Wolfe's testimony on the Company's out-of-Statesales.The Union now requests that this case be remanded forfurther hearing on the ground that its rights under the Act,theBoard's Rules and Regulations, and constitutional dueprocess, have been denied, because it has been deprived ofthe right to obtain information which it contends is necessaryto litigate fully the issues raised on the Employer's operationsas they affect interstate commerce.Under the circumstances present here, we believe that thehearing officer, in limiting the Union's cross-examination ofWolfe, acted properly because he was keeping cross-examina-tionwithin reasonable bounds.We believe that he also actedproperly in quashing the subpena as requested by the Employer,inasmuch as the Union in no way impugned Wolfe's testimonythrough independent evidence and because we do not believethat the Union has an unlimited right to examine the Employer'srecords indiscriminately for the mere purpose of seekingevidence which might tend to impugn an Employer witness.Furthermore, we have taken judicial notice of a prior rep-resentation proceeding in which the Board asserted its juris-diction over the operations of this Employer and, pursuanttowhich, this very Union was certified for a unit of the Em-ployer'sproduction andmaintenance employees.3 We findtherefore, that the Employer is engaged in commerce withinthe meaningof the Act.Counsel thereafter sustained the Regional Director's dismissals on March 4, 1954. In thesecircumstances, we hereby affirm the hearing officer's rulings in refusing to stay the hear-ing and we also deny the Union's request that this proceeding now be stayed. See DumontElectric Corporation, 97 NLRB 94. 95.3Meridian Plastics, Inc.,Case No. 8-RC-1213, issued May 18, 1951 (not reported inprinted volumes of Board Decisions). MERIDIAN PLASTICS,INC.2052.United SteelworkersofAmerica, CIO, and its Local4607, are labor organizations and claim to represent theemployeesof the Employerhere involved.3.The Unionwas certified as the representative of theEmployer'sproduction and maintenance employees on June19, 1951. In October 1952, the Employerentered into a collec-tive-bargaining agreementwith the Union's Local 4607, whichagreement expired onOctober 15, 1953. Upon the parties'failure to reach agreement on a new contract,the Union calleda strike onOctober 19, 1953. At the timethe strike startedthere were47 employees in the unit covered bythe contract.The strikewas terminated on December31,1953.FromOctober 19, 1953, to January 4, 1954, the Employer hired14 permanent replacements,and 6 former strikers returnedtowork.From January 4 to the date of the hearing, theEmployer returned 4 additionalformer strikers to jobs.Inasmuch asthe 14replacements constitutemore than amajority of the Employer'spresentcomplement of produc-tionandmaintenance employees,theEmployerquestionsthe Union's right to represent its employees.Upon these facts, andthe recordas a whole,we find that aquestion affecting commerce exists concerning the representa-tionof employeesof the Employer within themeaning ofSection 9(c) (1) (B) and Section2 (6) and (7) of the Act.4.We find thatthe unit certifiedby the Board in 1951 andas described in the parties'recentlyexpired contract--allproduction andmaintenance employeesat the Employer'sByesville,Ohio, plant,excluding office clerical employees,professional employees,guards,and supervisorsas definedin the Act--isappropriate for collective-bargaining purposeswithin themeaning of Section 9(b) of the Act.5.The Unioncontends,contrary to the Employer, that allformer strikerswho have notbeen recalled are eligible tovote,or should be allowed to vote subject to challenge. Asnoted above,unfair laborpractice charges filedby the Unionagainst theEmployer havebeen dismissed;14 of the formerstrikers have beenpermanentlyreplaced;and 10 of the formerstrikers have been returned to jobs.The record shows furtherthat the Companyhas sold or leased indefinitely 1 of themachines it operated at the time the strike started, eliminating10 jobs formerly filled bystrikers;that,afterthe strikestarted, theCompany subcontracteditspacking operationsand will continue to do so inthe future,eliminating another13 jobs; and that the Companydoes not anticipate increasingitswork force in the foreseeable future.4Thus it is clear4 The Union also contends that the above-noted quashing of portions of the subpena ducestecum and the limitation of its cross-examination of Wolfe have deprived the Union of theopportunity to show that the Employer,in fact,contemplates increasing its employee com-plement in the foreseeable future. We find no merit in this contention for the reasons givenabove in denying the Union's request for remand to take further evidence on the Employer'soperations as they affect interstate commerce. 206DECISION OF NATIONAL LABOR RELATIONS BOARDthat the former strikers,not recalled,have been permanentlyreplaced or that their jobs have been abolished.Accordingly,we find that the former strikers who have not been reemployedare not entitled to reinstatement and are ineligible to vote inthe election.5[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.5E. J. Kelley Company, et al., 98 NLRB 486, 488.PITTSBURGH STEAMSHIP DIVISION OF UNITED STATESSTEEL CORPORATIONandUNITED STEELWORKERS OFAMERICA, CIO,Petitioner.Case No.8-RC-2039.April 91954SUPPLEMENTALDECISIONAND CERTIFI-CATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election__issued bythe Board herein on October 9,1953,1 an election by secretballot was conducted,between October 30 and November 10,1953,under the supervision and direction of the RegionalDirector for the Eighth Region,among the employees in theunit found appropriate by the Board. Thereafter, a tallyof ballots was furnished the parties.The tally shows that ofapproximately 1,337 eligible voters,1,309 cast ballots, ofwhich 700 were for the Petitioner,92were for the Inter-venor,2501were against both participating labor organiza-tions, 5 were void,and 11 were challenged.On November 16, 1953,the Intervenor filed timely objectionsto the conduct of the election.The Regional Director investi-gated the objections and issued a report on objections, onJanuary 29,1954,recommending that the objections be over-ruled-3On February 23, 1954,the Intervenor filed exceptionsto the Regional Director's report.The Board has considered the Regional Director's report,the Intervenor's exceptions,and the entire record in the case,and finds that the objections do not raise substantial or ma-terial issues with respect to the election.Accordingly, theyare hereby overruled.1106 NLRB 1248.2 Seafarers'InternationalUnion of NorthAmerica,Great Lakes District, AFL.3On February 1, 1954, theIntervenor requested the Regional Director to answer certaininterrogatories and to request theEmployerto answer certain other interrogatories. OnFebruary15,1954,the Regional Director declined these requests,and on February 19,1954,the Intervenor appealed to the Board from the Regional Director's ruling. The appealishereby denied,as the Board'sRules and Regulations, as amended,do not provide forthe use of interrogatories in a proceeding of this nature.108 NLRB No. 43.